TEXAS COURT OF APPEALS, THIRD DISTRICT, AT AUSTIN




NO. 03-03-00573-CV


Evan P. Weaver and Weaver Interests, Inc., Appellants

v.


Jim Tobin and Linda Tobin, Appellees






FROM THE DISTRICT COURT OF TRAVIS COUNTY, 200TH JUDICIAL DISTRICT

NO. GN301325, HONORABLE SCOTT H. JENKINS, JUDGE PRESIDING



O R D E R


	Evan P. Weaver and Weaver Interests, Inc., filed a motion for an emergency stay
ancillary to their interlocutory appeal to prevent a jury trial from starting as set for Monday, October
6, 2003.  See Tex. R. App. P. 29.3.  We deny the stay.  The interlocutory appeal remains pending
under this cause number of 03-03-573-CV.
	It is ordered October 3, 2003.


  
					Bea Ann Smith, Justice
Before Chief Justice Law, Justices B. A. Smith and Puryear